DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1, 5-11, and 13- are pending and have been examined in this application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 8, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Magre (PGPub #2005/0133662) in view of  Smith (US #8152096), Bermond et al. (PGPub #2015/0314865), and Doak (US #2,961,189).
Regarding claim 1, Magre teaches an aircraft, comprising: a fuselage (F); an empennage (W); a plurality of fore fans (1, and 2), each fore fan comprising a rotor system (1, and 2 as seen in figure 1) comprising a plurality of rotor blades (1, and 2 as seen in figure 1); and an aft fan (3) comprising a first rotor system (Paragraph 29, lines 1-2), each of the first rotor system comprising a plurality of rotor blades (Paragraph 29, lines 1-2), wherein the aircraft (AC as seen in figures 4, and 6, and AC’ as seen in figures 3, and 5); and wherein the aft fan is generally laterally centered between the plurality of fore fans (3 as seen in figure 1) and is configured to rotate about a lateral axis (3 as seen in figures 3-6).  But, Magre does not teach the fore fans being carried by opposing main wings, a second rotor system, the second rotor system comprising a plurality of rotor blades, wherein the first rotor system and the second rotor system are counter-rotating relative to each other, when the aircraft is configured in the helicopter mode, the aft fan comprises the most rearward portion of the aircraft, and wherein no stationary portion of the aircraft is disposed directly behind any of the plurality of fore fans when the aircraft is viewed from the front.  
However, Smith does teach a second rotor system (210), the second rotor system comprising a plurality of rotor blades (109), wherein the first rotor system and the second rotor system are counter-rotating relative to each other (Column 11 line 67-Column 12 line 1)
However, Bermond does teach the fore fans being carried by opposing main wings (N1, and N2 as seen in figure 1), and when the aircraft is configured in the helicopter mode, the aft fan comprises the most rearward portion of the aircraft (1 as seen in figures 2, and 3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the fore fans attached to the main wings and have the rearmost member of the aircraft be the aft fan because Magre and Bermond are both VTOL aircraft.  The motivation for having the fore fans attached to the main wings is that it helps to ensure that the fore fans are securely attached to the fuselage of the aircraft, and the motivation for having the rearmost member of the aircraft be the aft fan is that it allows the aft fan to have a larger moment arm that helps the fans control the pitch of the aircraft when it is in hover mode.  But Bermond does not teach wherein no stationary portion of the aircraft is disposed directly behind any of the plurality of fore fans when the aircraft is viewed from the front.
However, Doak does teach that the fore fans are located on the wing tips of the main wing (15, and 15’ as seen in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the fore fans located on the wing tips of the main wing because Magre and Doak are both VTOL aircraft.  The motivation for having the fore fans located on the wing tips of the main wing is that it keeps the lift generating surfaces of the aircraft out of the turbulent wake of the fans because the turbulent wake would decrease the lift generated on the surfaces.  Additionally, if the fore fans of Magre were placed on the wing tips of the main wing there will be no stationary portion of the aircraft is disposed directly behind any of the plurality of fore fans when the aircraft is viewed from the front (A1’ and A2’ as seen in figure 1 of Magre)
	Regarding claim 5, Magre as modified by Smith, Bermond, and Doak teaches the aircraft of claim 1, but Magre does not explicitly teach a flight control system configured to control the aircraft using fly-by-wire architecture. However, Smith does teach a flight control system configured to control the aircraft using fly-by-wire architecture (Column 3 lines 42-47 of Smith).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a flight control system using fly-by-wire because both Magre and Smith are aircraft capable of vertical takeoff and landing.  The motivation for having a flight control system using fly-by-wire is that it allows the pilot to be able to directly control the operation of the plane.
 	Regarding claim 7, Magre as modified by Smith, Bermond, and Doak teaches the aircraft of claim 1, but Magre does not teach a propulsion system that is at least one of a hybrid electrical propulsion system and a hybrid hydraulic propulsion system.  However, Smith does teach a propulsion system that is at least one of a hybrid electrical propulsion system (Column 15 lines 47-55 of Smith) and a hybrid hydraulic propulsion system.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a hybrid electric propulsion system because both Magre and Smith are aircraft capable of vertical takeoff and landing.  The motivation for having a hybrid electric propulsion system is that it can help improve the efficiency of the aircraft.
 	Regarding claim 8, Magre as modified by Smith, Bermond, and Doak teaches the aircraft of claim 7, but Magre does not teach the propulsion system comprises an auxiliary power unit (APU), a drive unit, a battery bank, and a plurality of motors configured to selectively rotate the rotor systems of the fore fan and the first rotor system and second rotor system of the aft fan. However, Smith does teach that the propulsion system comprises an auxiliary power unit (APU) (Column 15 lines 56-62 of Smith), a drive unit (Column 15 lines 56-62 of Smith), a battery bank (Column 15 lines 59-60 of Smith), and a plurality of motors (Column 2 lines 1-21 of Smith) configured to selectively rotate the rotor systems of the fore fan and the first rotor system and second rotor system of the aft fan.  In the specification it is stated that the APU is “generally configured to power the drive unit” (Paragraph 24 line 7), this differs from the normal usage of the APU.  Claim 8 is evaluated using this alternative definition, the diesel engine taught in Smith satisfies this alternative APU definition because it because it provides power to the electric generator which drives the rotors.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have an auxiliary power unit, a drive unit, a battery bank, and motors in the propulsion system because both Magre and Smith are aircraft capable of vertical takeoff and landing.  The motivation for having an auxiliary power unit, a drive unit, a battery bank, and motors in the propulsion system is that it allows the energy in the battery and the fuel in the APU to be converted into rotational energy.
 	Regarding claim 13, Magre as modified by Smith, Bermond, and Doak teaches the aircraft of claim 1, but Magre does not explicitly teach that the aircraft comprises a vertical takeoff and landing (VTOL) urban air-taxi configured to be piloted, and wherein the aircraft comprises a passenger compartment configured to carry at least one pilot and at least one passenger. However, Smith does teach that the aircraft comprises a vertical takeoff and landing (VTOL) urban air-taxi (Column 4 line 1 of Smith) configured to be piloted (Column 8 line 21-22 of Smith), and wherein the aircraft comprises a passenger compartment configured to carry at least one pilot and at least one passenger (Column 8 line 21-22 of Smith).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the aircraft be a piloted air taxi because both Magre and Smith are aircraft capable of vertical takeoff and landing.  The motivation for having the 
 	Regarding claim 14, Magre as modified by Smith, Bermond, and Doak teaches the aircraft of claim 1, but Magre does not teach that the aircraft comprises a vertical takeoff and landing (VTOL) urban air-taxi configured to be at least one of optionally piloted and pilotless, and wherein the aircraft comprises a passenger compartment configured to carry a plurality of passengers. However, Smith does teach that the aircraft comprises a vertical takeoff and landing (VTOL) urban air-taxi (Column 4 line 1 of Smith) configured to be at least one of optionally piloted and pilotless (Column 3 line 64 – Column 4 line 3 of Smith), and wherein the aircraft comprises a passenger compartment configured to carry a plurality of passengers (Column 8 lines 29-31 of Smith).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have an autopiloted air taxi because both Magre and Smith are aircraft capable of vertical takeoff and landing.  The motivation for having an autopiloted air taxi is that it allows the plane to quickly move passengers without requiring a pilot which can allow the system to work in a more continuous manner.
       Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Magre (PGPub #2005/0133662) as modified by Smith (US #8152096), Bermond et al. (PGPub #2015/0314865), and Doak (US #2,961,189) as applied to claims 1, and 5 above, and further in view of Wolff et al. (PGPub #2012/0091257).
       Regarding claim 6, Magre as modified by Smith, Bermond, and Doak teaches the aircraft of claim 5 as well as that the flight control system utilizes collective pitch control for adjusting the pitch of the plurality of rotor blades (Column 3 lines 43-47 of Smith), but Smith does not teach that the flight control system utilizes rotational speed control for adjusting a rotational speed of the rotor systems of the fore fan and the first rotor system and second rotor system of the aft fan to the (Paragraph 156 lines 1-4) to the exclusion of cyclic control.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to enable the flight control system to be able to adjust the fan rotational speed for increased control because both Magre and Wolff are aircrafts that are designed to be able to vertically takeoff and land by using moveable ducted fans.  The motivation for adding this type of system is that it enable the pilot of the vehicle to have much greater control over the movement of the vehicle by allowing the pilot to use the thrust to control the rotational motion, primarily pitch and roll, using engine thrust.
       Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Magre (PGPub #2005/0133662) as modified by Smith (US #8152096), Bermond et al. (PGPub #2015/0314865), and Doak (US #2,961,189) as applied to claims 1, and 8 above, and further in view of Cornelius (PGPub #2013/0009403).
 	Regarding claim 9, Magre as modified by Smith, Bermond, and Doak teaches the aircraft of claim 8 as well as that the drive unit comprises a power generator (4, and 5 of Magre).  But, Magre does not teach that the propulsion system comprises the hybrid electric propulsion system, and that the drive unit comprises a hydraulic pump when the propulsion system comprises the hybrid hydraulic propulsion system.  However, Smith does teach that the propulsion system comprises the hybrid electric propulsion system (Paragraph 114, lines 1-7). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the propulsion system be a hybrid electric system because both Magre and Smith are aircraft capable of vertical takeoff and landing.  The motivation for having the propulsion system be a hybrid electric system is that it helps to improve the efficiency of the aircraft.  But, Smith does not teach that the drive unit comprises a (Paragraph 6 lines 7-8) when the propulsion system comprises the hybrid hydraulic propulsion system.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use a hydraulic pump to drive a hydraulic system because both Magre and Cornelius involve systems that are designed to spin a rotor comprising a plurality of blades, additionally it is well established that a hydraulic pump is used to drive hydraulic systems.  The motivation for including a hydraulic pump is that a pump is required to create the pressure difference that is required to drive a hydraulic system.
       Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Magre (PGPub #2005/0133662) as modified by Smith (US #8152096), Bermond et al. (PGPub #2015/0314865), and Doak (US #2,961,189) as applied to claims 1, and 8 above, and further in view of Peeters et al. (US #8930044).
	Regarding claim 10, Magre as modified by Smith, Bermond, and Doak teaches the aircraft of claim 8, but Magre does not teach that the battery bank is configured for wireless charging.  However, Peeters does the use of battery banks that are configured to be wirelessly charged (Column 16 lines 50-56).
       Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Magre (PGPub #2005/0133662) as modified by  Smith (US #8152096), Bermond et al. (PGPub #2015/0314865), and Doak (US #2,961,189) as applied to claims 1, and 8 above, and further in view of Lundgren (PGPub #2009/0045295).
	Regarding claim 11, Magre as modified by Smith, Bermond, and Doak teaches the aircraft of claim 1, however Magre does not teach a tricycle-style landing gear configured to support the aircraft upon contacting a landing zone.  However Lundgren does teach a tricycle-style landing gear (150, 245, and 345) configured to support an aircraft upon contacting a landing zone.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to implement a tricycle style landing gear into Magre because both Magre and Lundgren are similarly sized aircraft capable of vertical takeoff and landing, additionally this style of landing gear is already widely used on many other aircrafts of varying sizes.  The motivation for implementing this style of landing gear on an aircraft is that it provides the aircraft with a stable and smooth landing and taxi.
	Claims 15, 16, and 18-20 is rejected under 35 U.S.C. 103 as being unpatentable over Bermond et al. (US #2015/0314865) in view of Lundgren (PGPub #2009/0045295), and Doak (US #2,961,189).  
 	Regarding claim 15, Bermond teaches a method of operating an aircraft, comprising: providing an aircraft comprising a fuselage (F), an empennage comprising a plurality of rudders (D1, D2, G1, G2), a plurality of two fore fans (N1, N2), each fore fan comprising at least one strut comprising an aileron (V1, V2) and a rotor system comprising a plurality of rotor blades (R1, R2), and the fore fans being carried by opposing main wings (N1, and N2 as seen in figure 1); adjusting at least one of roll, pitch, and yaw of the aircraft when the aircraft is operated in at least one of an airplane mode and a helicopter mode (Paragraph 13 lines 1-6), wherein the aft fan is generally laterally centered between the plurality of fore fans (1 as seen in figure 1), and wherein when the aircraft is configured in the helicopter mode, the aft fan comprises the most rearward portion of the aircraft (1 as seen in figures 2, and 3).   But, Bermond does not teach an aft fan comprising dual, coaxial, counter-rotating rotor systems, each counter-rotating rotor system comprising a plurality of rotor blades, that the aft fan is configured to rotate about a lateral axis, and wherein no stationary portion of the aircraft is disposed directly behind any of the plurality of fore fans when the aircraft is viewed from the front.  
However, Lundgren does teach an aft fan comprising dual, coaxial, counter-rotating rotor systems (Abstract lines 1-3), each counter-rotating rotor system comprising a plurality of rotor blades (430A, 430B, 470A, 470B, 470C), and that the aft fan is configured to rotate about a lateral axis (As can be seen in figures 1 and 2 aft fan 400 rotates about its lateral axis).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the rear engine of Bermond have a pair of counter-rotating rotors, and to have the aft fan rotate about its lateral axis because both Bermond and Lundgren are aircrafts designed to be able to vertically takeoff and land.  The motivation for implementing a counter-rotating is that it cancels out the torque that is generated from a single rear rotor, and the motivation for having the aft fan rotate about its lateral axis is that it allows the fan transition from a vertical thrust mode to a horizontal thrust mode.  But Lundgren does not teach wherein no stationary portion of the aircraft is disposed directly behind any of the plurality of fore fans when the aircraft is viewed from the front.
However, Doak does teach a main wing with wing tips that extend past every other stationary portion of the aircraft with a plurality of fore fans located on the wing tips(15, and 15’ as seen in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the wings tips of the main wing extend past every other stationary portion of the aircraft with the fore fans attached to the wing tips because Bermond and Doak are both VTOL aircraft.  The motivation for having the wings tips of the main wing extend past every other stationary portion of the aircraft with the fore fans attached to the wing tips is that it keeps (A1 and A2 as seen in figure 3).
	Regarding claim 16, Bermond as modified by Lundgren, and Doak teaches the method of claim 15, wherein when the aircraft is operated in the airplane mode, adjusting roll of the aircraft is accomplished by selectively adjusting the ailerons on the struts of the fore fans (Paragraph 13 lines 1-6 of Bermond).
Regarding claim 18, Bermond as modified by Lundgren, and Doak teaches the method of claim 15, wherein when the aircraft is operated in the helicopter mode, adjusting roil of the aircraft is accomplished by at least one of varying a rotational speed of at least one of the rotor systems of the fore fans (Paragraph 73 lines 1-5 of Bermond) and varying the collective pitch of the rotor blades of the rotor systems of at least one of the fore fans (Paragraph 73 lines 1-6 of Bermond).
	Regarding claim 19, Bermond modified by Lundgren, and Doak teaches the method of claim 15, but Bermond by itself does not teach that when the aircraft is operated in the helicopter mode, adjusting pitch of the aircraft is accomplished by varying a rotational speed of the counter-rotating rotor systems of the aft fan.  However, Lundgren does teach that when the aircraft is operated in the helicopter mode, adjusting pitch of the aircraft is accomplished by varying a rotational speed of the counter-rotating rotor systems of the aft fan (Abstract lines 5-7).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the rear engine of Bermond have a pair of counter-rotating rotors because both Bermond and Lundgren are aircrafts designed to be able to vertically takeoff and land. The motivation for adding the ability to control 
	Regarding claim 20, Bermond as modified by Lundgren, and Doak teaches the method of claim 15, wherein when the aircraft is operated in the helicopter mode, adjusting yaw is accomplished by at least one of selectively varying at least one of a tilt angle and an applied torque of at least one of the fore fans and selective adjustment of the ailerons on the struts of the fore fans (Paragraph 82 of Bermond).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bermond et al. (US #2015/0314865) as modified by Lundgren (PGPub #2009/0045295), and Doak (US #2,961,189) as applied to claim 15 above, and further in view of The Aviationist (NPL, https://theaviationist.com/2009/10/25/f-18-rudders-during-take-off/).
	Regarding claim 17, Bermond as modified by Lundgren, and Doak does teach the method in claim 15 as well as adjusting yaw of the aircraft is accomplished by selectively adjusting the rudders on the empennage disparate from one another to have different pitch angles (Bermond Paragraph 79), but they do not teach adjusting pitch of the aircraft is accomplished by selectively adjusting the rudders on the empennage collectively.    However, the article by the Aviationist does teach the concept of adjusting the pitch of an aircraft which is accomplished by selectively adjusting the rudders on the empennage collectively (Paragraph 2 lines 2-7).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to utilize the rudders to help to control the pitch of the airplane because both Bermond and the Aviationist article are discussing aircraft, additionally the aircraft discussed in the Aviationist article is the F-18 which is one of the most well-known and recognizable aircraft in the world.  The motivation for using the rudders to help in pitching the aircraft is that it allows the plane to be more responsive to mid-air maneuvers.  
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the arguments do not apply to the current rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior arts made of record also teach the amended limitations to claims 1, and 15.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647